Title: From Benjamin Franklin to Jonathan Williams, Jr., 4 December 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Dec. 4. 1780.
I am glad you have settled your affairs to your Mind relating to the Fayette. I hope She will now soon be at L’Orient.
M. le Marquis de Castries, desired to know of me if your Request of a Passport for the Arms was agreable to my Views. I answered yes, & that he would oblige me by granting it. I suppose you will receive it by this Post.
I wish You to send, either by the Mars or the Lafayette, as you shall Judge best, a little Pacotille to my Sister, value about 25. Louis d’ors, containing one Piece of good Linnen, one of Cambric, & the Rest in such Things as you think may be of most advantage to her if she sells them.— And draw on me for the Amount.
I am with Love to the good Girls, Your affectionate Uncle, &c
M. Jon Williams.
